Citation Nr: 0303368	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  96-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for PTSD had been submitted, then denied the 
veteran's claim on the merits.  The veteran filed a timely 
appeal to this adverse determination.

The Board observes that in a remand dated in March 1998, the 
Board also determined that new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for PTSD had been submitted.  Therefore, the issue 
presently before the Board is service connection for PTSD, as 
listed on the cover page of this decision.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran has been diagnosed with PTSD, which has been 
linked by examiners to the veteran's claimed inservice 
stressor of being subject to an enemy mortar attack.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claims file contains credible supporting 
evidence which confirms that the veteran's claimed inservice 
stressor of coming under mortar attack occurred.
CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.304(f) (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2002); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  

In this case, a review of the record reveals that the 
veteran's claims file is replete with diagnoses of chronic, 
severe PTSD, as well as frequent VA hospitalization and 
treatment for this disorder.  The Board also finds that this 
diagnosis has been linked by examiners to the veteran's 
report of an inservice stressor, namely a mortar attack by 
the Viet Cong against the veteran's battalion while he was 
stationed at Bien Hoa.  In this regard, the Board 
particularly notes that following VA hospitalization at the 
Hampton, Virginia VAMC in February 1997, the examiner 
observed that "The patient stated that while in Vietnam they 
were hit by VC [Viet Cong] and 'could not get to our 
weapons.'  He reported that they ended up in a bunker with no 
weapons fearing that they would all be dead."  Following a 
mental status examination, the examiner rendered a diagnosis 
of PTSD, severe.  Many other examiners also attributed the 
veteran's PTSD more generally to his experiences in Vietnam 
or to Vietnam combat.

Therefore, the Board's analysis must turn to the remaining 
issue of whether the record contains credible supporting 
evidence that the veteran's claimed inservice stressors 
themselves actually occurred. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App 91, 98 
(1993).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994). 

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, does 
not reflect that veteran received any decorations or medals 
which indicate involvement in combat.  The veteran's DD Form 
214 indicates that his military occupational specialty (MOS) 
was "parachute packer," while his DA Form 20 indicates that 
while stationed in Vietnam from September 1966 to November 
1967, his principal duty was as an "Air Delivery 
Assistant," neither of which is a specialty which is, on its 
face, indicative of a combat role.  Moreover, the veteran's 
service records, including the service personnel records 
contained in the veteran's 201 File, do not otherwise contain 
any entries which show that he received any decorations or 
performed any specific details that would have placed him in 
combat situations.  See Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).  Accordingly, in view of the absence of any 
official evidence that the veteran participated in action 
against an enemy, the Board finds that he did not "engage in 
combat," and the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) does not apply.  Therefore, as the veteran has not 
been shown to have been engaged in combat with the enemy, any 
alleged inservice stressors must be verified, i.e., 
corroborated by credible supporting evidence.

The veteran has alleged several stressors, both in written 
submissions to VA and at the time of a hearing before an RO 
hearing officer in January 1997.  However, the Board observes 
that the veteran has consistently and repeatedly stated that 
the principal stressor he experienced was a mortar attack by 
the Viet Cong against his unit in 1967.  For example, in a 
stressor statement submitted to VA in February 1993, the 
veteran stated that "The worst thing I can remember was 
being mortared while in Ben Hoa [sic].  This was just before 
we moved to Ahn K [sic].  We were helpless and would have 
been killed if the Cong had sent in men.  Our weapons were 
locked in a rack due to [a] new policy when in base camp."  
He did not provide a date for this attack, other than the 
fact that it occurred at Bien Hoa just before leaving for An 
Khe. 

Similarly, in a second stressor statement received by VA in 
January 1995, the veteran stated that "Shortly before the 
173rd left Bien Hoa as our base camp, some fool gave orders 
that our weapons were to be locked up."  He indicated that 
the next day they were hit by mortars from the Viet Cong.  
"We were all asleep when the mortars hit.  We made it back 
to the bunker, but our weapons were locked up!  Some of us 
had our personal weapons but they wouldn't have been any good 
if we were overrun.  It was more than thirty minutes before 
we got to our weapons.  We weren't overrun thank God."  
Again, no date was provided beyond the indication that the 
attack occurred just before leaving Bien Hoa for An Khe.

In a third stressor letter, received by VA in May 1998, the 
veteran indicated that his unit had been mortared at Bien Hoa 
in "June 1967."

In March 2002, following a request for official stressor 
verification documents, the United States Armed Services 
Center for Research of Unit Records (USASCRUR) submitted 
copies of several historical reports to VA.  These reports 
included the 1966 and 1967 historical reports submitted by 
the 173rd Support Battalion, which was the veteran's unit of 
assignment while in Vietnam.  These reports also included the 
historical reports submitted by the 34th Engineer Battalion 
covering 1966 to 1967, which USASCRUR noted in its cover 
letter "documents a severe mortar attack on May 11, 1967 at 
the Bien Hoa Base Camp location."  The Board observes that a 
review of the historical report submitted by the 34th 
Engineer Battalion states that "The 11th of May proved to be 
a lesson learned to the 34th.  When the peaceful night turned 
into a barrage of continuous explosions, the men soon learned 
what a mortar attack was." 

The Board finds that these unit records corroborate the 
veteran's report of an inservice stressor.  In other words, 
there is independent evidence of the occurrence of a 
stressful event, and the evidence implies the veteran's 
personal exposure.  Although these unit records do not 
specifically state that the veteran was present during the 
mortar attacks, the fact that he was stationed with a unit 
that was attacked strongly suggests that he was, in fact, 
exposed to the attacks.  In this regard, in Suozzi v. Brown, 
10 Vet. App. 307 (1997), the U.S. Court of Appeals for 
Veterans Claims (Court) held that, by requiring corroboration 
of every detail, including the veteran's personal 
participation, the VA defined "corroboration" far too 
narrowly.  See Suozzi, 10 Vet. App. at 311.  Every detail of 
an asserted stressor need not be corroborated in order for it 
to be considered properly verified; rather, the evidence 
should reveal a version of events which, when viewed most 
favorably to the veteran, supports his account.  Id.  In a 
more recent case, the Court, citing Suozzi, found the award 
of service connection for post-traumatic stress disorder was 
warranted where the record contained "independent evidence 
of the occurrence of a stressful event, and the evidence 
[implied] his personal exposure."  The Court found this 
evidence sufficient to meet the "credible supporting 
evidence" requirement of 38 C.F.R. § 3.304(f), even if it 
did not explicitly confirm the veteran's proximity to the 
alleged stressor event.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).

In this case, the veteran has alleged that his unit came 
under mortar attack by the Viet Cong in approximately June 
1967, while he was stationed at Bien Hoa.  The official 
history report of the 34th Engineer Battalion, which was also 
stationed at Bien Hoa at approximately the same time as the 
veteran, indicates that Bien Hoa came under a night mortar 
attack by the Viet Cong in mid-May 1967.  While the veteran 
reported that the attack was one month later, the dates are 
quite close, particularly when due regard is given to the 
fact that the veteran first wrote to VA of this incident 
nearly 30 years after the incident occurred.  In any case, 
the Board observes that the veteran's unit was stationed at 
Bien Hoa in May 1967.  The Board also notes that an annual 
supplement to history of the 173rd Support Battalion for the 
year 1967 states that "In October, the Support Battalion 
coordinated and directed the deployment of the rear elements 
from Bien Hoa to An Khe," which is consistent with his 
report that the attack occurred at Bien Hoa just prior to his 
unit's departure for An Khe.  The Board thus finds that the 
record contains credible supporting evidence that the 
stressor reported by the veteran, i.e., that his unit came 
under mortar attack by the Viet Cong in mid 1967 while 
stationed at Bien Hoa, actually occurred.

In summary, the veteran has met the three requirements 
necessary to establish service connection for PTSD.  He has a 
diagnosis of PTSD, his principal inservice stressor has been 
corroborated, and a medical professional has provided the 
necessary nexus between the current diagnosis of PTSD and the 
veteran's alleged stressor.  Therefore all three elements 
necessary for the award of service connection for PTSD have 
been established, and a grant of service connection is 
warranted.

As a final matter, the Board notes that, in deciding this 
case, the Board has considered the applicability of the VCAA.  
The Board concludes that the new law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim.  The Board finds that further action by the RO in 
accordance with the VCAA is not necessary in this case in 
light of the decision to fully grant the benefit sought on 
appeal, i.e., service connection for PTSD.  Another remand in 
this case would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no additional benefit flowing to the veteran).


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

